Title: From Thomas Jefferson to Thomas Mann Randolph, 23 February 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Feb. 23. 08
                  
                  I inclosed a packet to you for Tarlton Webb yesterday by the mail stage, because no printed papers can go by the horse mail which leaves this a day later with letters only. I recieved a letter from mr Bacon last night which obliges me to ask you to take a ride to Monticello to advise him in his operations on the garden. he has done 250. feet. should he go on in the same level we assumed at first, the labour will be enormous on account of the prodigious mass of earth we should have to dig, & the great distance to carry it. for that reason I propose to have the garden done in 4. different levels of 250. f. length, from East to West, each. having done one of these, a second should be measured off, and a new level assumed for that, so that the earth to be dug away from what is too high shall just fill up the part which is too low, as nearly as can be guessed. To do this I should plant myself in such a point near the middle of the 250. f. piece, as my eye would tell me would furnish as much to be dug away, as to be filled up. the rafter level should then be run from that point to each end of the 250. f. and sticks stuck. this would enable the eye to form a better guess than the first, & to correct that by taking a new level a little higher or a little lower, as the eye should judge, and marking the level line with sticks by the rafter level, and this would divide the part to be dug from that to be filled. I formerly wrote to him to do this, but I doubt if he can, and therefore ask the favor of your assistance to him, as it will save an immensity of work. my affectionate love is constantly with you all
                  
                     Th: Jefferson 
                     
                  
               